Citation Nr: 0100984	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of major depression, recurrent, with psychotic 
features, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel
INTRODUCTION

The appellant had active duty service from August 1990 to 
November 1996.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The appellant was separated from service on November 4, 1996.  
He filed a claim for service connection for his psychiatric 
disorder immediately after his separation from service.  The 
RO has awarded a 50 percent rating effective from November 5, 
1996.  The RO has considered this claim under the new rating 
criteria for psychiatric disorders, which became effective on 
November 7, 1996.  The RO did not consider the old rating 
criteria.  Prior to the effective date of the new 
regulations, the appellant's claim may only be evaluated 
according to the older version of the rating code.  Pursuant 
to the holding in Karnas v. Derwinski, 1 Vet.App. 308 (1991), 
the appellant's claim must be considered under both the old 
and the new criteria.  Since the new criteria did not become 
effective until November 7, 1996, the RO must evaluate the 
appellant's disability under the old rating criteria also.  
Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
treatment records pertaining to his 
psychiatric disability, and associate 
them with the file.

2.  The RO should adjudicate the 
appellant's claim for an increased rating 
for his psychiatric disorder under the 
rating criteria in effect prior to 
November 6, 1996.  If the benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, which should include the rating 
criteria in effect prior to November 6, 
1996, and provide the appellant and his 
representative with sufficient time to 
respond thereto.    
3.  If the veteran has or can obtain any 
additional relevant evidence, that 
evidence should be submitted by him to 
the RO.

4.  The RO should comply with the new 
Veterans Claims Assistance Act.

Thereafter, the claim should be returned to the Board, if 
otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


